The above entitled cause of action comes before the court at this time on a petition for a rehearing, filed by the appellant February 6, 1931.
The appeal herein was originally taken to the Supreme Court of Indiana, the record and assignment of errors filed with the clerk of said court on April 7, 1927. Pursuant to Acts 1929 p. 429 said cause was transferred to this court (§§ 2377.1, 2377.2 Burns Supp. 1929, and, on December 9, 1930, this court, through Remy, J., affirmed the judgment of the lower court.
The act under which the above entitled cause was transferred to this court reads as follows: — "The jurisdiction of all appeals now pending, or hereafter taken in criminal cases, where the penalty or punishment is not death, or imprisonment in the Indiana State Prison, or in the Indiana Reformatory, is hereby vested in the Appellate Court until January 1, 1931, after which time the jurisdiction of all such appeals shall be in the Supreme Court. All such appeals pending in the Appellate Court *Page 221 
on January 1, 1931, shall be transferred to the Supreme Court. The decisions of the Appellate Court in such cases shall be final and conclusive and not subject to an appeal, or petition to transfer to the Supreme Court."
The time for filing a petition for a rehearing had not expired upon February 6, 1931, and this appeal, for that purpose, at least, was still pending. But, by the terms of said act, supra,
the jurisdiction of the Appellate Court terminated upon January 1, 1931, and the cause should be transferred to the Supreme Court, and it is so ordered.